1                                                U.S. MAGISTRATE JUDGE DAVID W. CHRISTEL
2

3

4

5

6

7

8

9
                                    UNITED STATES DISTRICT COURT
10                                 WESTERN DISTRICT OF WASHINGTON
12                                        TACOMA DIVISION

13

14

15
     RICHARD L.,                                        Civil No. 3:19-cv-05570-DWC
16
                      Plaintiff,
17
               vs.
18                                                      ORDER REVERSING AND REMANDING
     COMMISSIONER OF SOCIAL SECURITY,                   DEFENDANT’S DECISION TO DENY
19
                                                        BENEFITS
20             Defendant.

21

22             Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
23
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
24
     sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will instruct the
25
     Administrative Law Judge to offer Plaintiff the opportunity for a de novo hearing; further
26

27   evaluate the 2019 opinion from Paul Gray, MA, LMHC; obtain updated evidence from a medical

28
      Page 1     ORDER [3:19-cv-05570-DWC]                           Office of the General Counsel
                                                                     701 Fifth Avenue, Suite 2900 M/S 221A
                                                                     Seattle, Washington 98104-7075
                                                                     Telephone: (206) 615-3858
1    expert regarding the nature and severity of Plaintiff’s mental impairments; further evaluate
2    Plaintiff’s substance use, if appropriate; and issue a new decision.
3
               Upon proper application, the Court will consider whether reasonable attorney fees should
4
     be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
5
               DATED this 12th day of December, 2019.
6

7

8                                                          A
9                                                          David W. Christel
                                                           United States Magistrate Judge
10

12

13   Presented by:

14   s/ Lisa Goldoftas
     LISA GOLDOFTAS
15   Special Assistant U.S. Attorney
     Office of the General Counsel
16   Social Security Administration
17   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
18   Telephone: (206) 615-3858
     Fax: (206) 615-2531
19   lisa.goldoftas@ssa.gov
20

21

22

23

24

25

26

27

28
      Page 2     ORDER [3:19-cv-05570-DWC]                            Office of the General Counsel
                                                                      701 Fifth Avenue, Suite 2900 M/S 221A
                                                                      Seattle, Washington 98104-7075
                                                                      Telephone: (206) 615-3858
